Case 1:16-CV-06426-KA|\/|-V|\/|S Document 133 Filed 03/01/19 Page 1 of 2 Page|D #: 2188

LAW Omcz or

NA'IHANIEL B. SMITH
A'rroRNEY A'r LAw
225 BnoAnwAY-SUITE 1901
NEw Yomt. NEW Yom: 10007

NAmNm. B. S)u'rn TxL: 212-227-1062
natbsmich°gmail.com FAx: 212-656-1090

March 1, 2019

Magistrate Judge Vera M. Scanlon
United States District Court
Eastem Di strict of New York

225 Cadman Plaza East, 505 North
Courtroom: N504-North Wing
Brooklyn, New York 11201

Johnson v City of New York,
16-cv-6426 (KAA/I) (VMS)
Dear Judge Scanlon:

As one of the plaintiff’ s counsel in the above-referenced action, I am writing to inform
the Court of the status of discovery and to request, on behalf of all parties, that the fact discovery
period and other related deadlines be extended 60 days so that the parties can complete fact
discovery.

Since the last conference, the parties have taken the following seven depositions:
Plaintiff Michael Johnson; Defendant Michael Gala, Defendant Michael Cumeen; Defendant
Jake Lemonda City; Defendant James McCarthy; non-party FDNY employee, Gloria Aiken; and
non-party FDNY employee, Frank Gn'bbon. The parties, however, need additional time for the
the following additional discovery; (a) the depositions of Defendants Paul Mannix and
Defendant James Keamey; (b) the resolution of the issue regarding the plaintiffs subpoena to
New York Post reporter, Sue Edelman; (c) interrogatories or written questions propounded on the
City of New York on its practices and policies regarding the maintenance of BITs investigative
files and protection of FDNY priority hires from retaliation; (d) a determination as to whether the
defendants want to take additional deposition testimony from the plaintiff about two tape
recordings that plaintiff produced after his deposition; and (e) various isolated requests made for
additional disclosures made at the depositions.

The delay in taking the depositions of Defendants Mannix and Keamey was based on the
fact that their respective cellular phone carriers have not yet processed the requests for their
relevant phone records We expect to be able to conduct those two depositions and any follow-
up on the plaintiff’s deposition within the next two or three weeks.

 

 

Case 1:16-CV-06426-KA|\/|-VI\/|S Document 133 Filed 03/01/19 Page 2 of 2 Page|D #: 2189

2
LAw OFFICE or
NATHANIEL B. SMITH

In addition, the plaintiff has already served a subpoena on Sue Edelman of the New York
Post. l have also provide counsel for the Post with the written deposition of Peter Gleason so
that they can take an informed decision on our position regarding the reporter’s privilege, which
is that the privilch was waived when the reporter identified Defen ant emenda as t least one
of her sources for the article about the plaintiff Finally, l have informed counsel for the Post that
I was requesting that they inform me formally by March 14th whether they will be producing
Sue Edelman for deposition or seeking to quash the subpoena As a result, I expect that the Post
will be frling a motion to quash by March let.

Under these circumstances, the parties respectfully request that the fact discovery and
other related deadlines be adjourned 60 days Since there is a status conference scheduled in the
action for March 6, 2019, the parties also request that the conference date be adjourned 60 days
or a time thereafter consistent with the Court’s calendar

Respectfully submitte%

Nathaniel B Smith

cc: Aii Counsel (via ECF)

